Name: Commission Decision of 22 February 1978 authorizing the French Republic not to apply Community treatment to woven fabrics of jute or of other textile bast fibres falling within heading No 57.03 of the Common Customs Tariff and sacks and bags of a kind used for the packing of goods, of jute or of other textile bast fibres falling within heading No 57.03, falling within heading No or subheading ex 57.10 or 62.03 ex A, originating in Bangladesh and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-04-06

 nan